DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amended claim 10, cancelled claim 16 and added claim 29. Claim 19 remains withdrawn while claim 20 remains cancelled. Thus, claims 1-15, 17-19, and 21-29 are pending with claims 1-15, 17-18, and 21-29 being considered in the present Office action.

The 103 rejection(s) is/are withdrawn in view of the amendments. However, a new ground of rejection is necessitated by amendment. 

Response to Arguments
Applicant concludes it would not be obvious to use the package material (hence the thicknesses of the layers thereof) disclosed by Gu; specifically, it would not be obvious to use thicknesses (of the layers) at the lower end of the ranges disclosed by Gu. Applicant’s conclusions are based on examples, as well as Gu’s teachings of undesirable properties for thicknesses outside the lower end of each range of each layer. Applicant’s arguments regarding Gu are not persuasive. 
First it should be noted that the thickness range for the package material (and layers thereof) presented in the rejection includes only values within the desirable 
Regarding the examples mentioned by applicant, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 
The thickness of each layer of the package material is selected within the desired range. The thickness of the resulting package material overlaps with the claimed range, or is close, hence obvious in view of MPEP 2144.05, I. Further, it would be obvious to one having ordinary skill in the art to select the values within each range for each layer because the normal desire of scientists or artisans is to improve upon what is already generally known, which provides motivation to determine where in a disclosed set of ranges is the optimum combination of ranges, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05, II., A. Finally, when there is a design need or market pressure 

Applicant argues evidence of record is insufficient to support fact finding as to a relationship in size of the reinforcement member and structure of Gu. This argument is also not persuasive. Kim and Gu are both directed to well-known pouch film batteries, wherein the pouch film (i.e., package material) is a multilayer laminate. Kim does not disclose the thickness of the pouch film, or thicknesses of the layers thereof. However, Gu specifically teaches the desirable thicknesses of the layers that make up the laminated pouch films. It would be obvious to one having ordinary skill in the art to use the thicknesses provided by Gu because the thicknesses of the layers that make up the pouch film are known in the art. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Applicant’s arguments with respect to Puttaiah, Lee, Ueda and Crifasi are moot as these references are no longer part of the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-15, 17-18, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2004/0038125), in view of Chang et al. (WO 2016/127122), Kuroda et al. (US 2010/0099023), and Gu et al. (US 2016/0087250), hereinafter Kim, Chang, Kuroda, and Gu.
Regarding Claims 10, 11 and 24, Kim teaches a battery package (see e.g., Fig. 5) comprising: a battery (e.g., 41, 42, and 43; 51, 52, and 53) that comprises at least one lithium-ion cell (para. [0040]) and at least one layer of rigid support material (e.g., reinforcement member 60, 61, 63, 64, 65, etc., see e.g., paras. [0042], [0044]-[0060], and Figs.); and a laminated package material (e.g., pouch casing 20, 30 comprising a composite of metallic material (e.g., layer of aluminum by way of an aluminum foil) and resin material, see e.g., paras. [0009], [0043], and Fig. 2). 
Further relevant to claim 10, Kim teaches the at least one layer of rigid support material (i.e., reinforcement member 60, 61, etc.) may be a fiber reinforced resin (para.  
Regarding Claims 10, 12, 13, 27 and 28, Kim does not teach (i) a thickness of the package material of about 30 microns to about 60 microns (claim 10), (ii) a thickness of a single layer of the rigid support material that comprises glass fibers is less than or equal to approximately 53 % of a combined thickness of the single layer of rigid support material that comprises the glass fibers and the package material (claim 10), (iii) a thickness of the layer of aluminum is less than about 30 μm (claim 12), (iv) a thickness of the layer of aluminum is between about 5 μm to about 25 μm (claim 13), (v) a thickness of a layer of aluminum is less than or equal to a thickness of a layer of polypropylene (claim 27), or (vi) a thickness of a layer of aluminum is less than or equal to twice a thickness of a layer of polyethylene terephthalate (claim 28). 
With respect to (i) and (iii)-(vi), Gu teaches a package material (i.e., aluminum pouch film, see e.g., Fig. 1) includes several layers (1, 2, 3, 4, and 5); the package material suppresses cracking of the adhesive layer, thus preventing delamination, when exposed to physical or chemical impact, and the aluminum layer can be prevented from chemically reacting with the electrolyte, thus reducing the risk of explosion at high 
With respect to (ii), Chang teaches the thickness of the facesheets is about 0 to about 20 mm, see e.g., para. [0060]. Values selected within this range (about 0 to 20 mm) and the thickness of the package material as described above (44 µm – 230 µm) overlaps with the claimed thickness of a single layer of the rigid support material that comprises glass fibers (about 0 to 20 mm) of less than or equal to 53 % of the combined thickness of the single layer of the rigid support material that comprises glass fibers and the package material (about 0 to 20 mm + 44 µm – 230 µm), or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. See MPEP 2144.05, I. 
Moreover, Kuroda teaches filler sheets 25, having a thickness between 10 μm to 1000 µm, inserted inside the battery cell container between the electrode body (12) and container wall, see e.g., para. [0007], [0029], and [0037]. The filler sheets 25 act as a 
Regarding Claim 14, the modification of Kim with Chang, Gu and Kuroda teaches the thickness of the at least one layer of rigid support (10 μm to 1000 µm disclosed by Kuroda) and the thickness of the package material (44 µm – 230 µm disclosed by Gu). Values selected within these ranges teaches the thickness of the at least one layer of rigid support is greater than the thickness of the package material, as claimed.  As with the previous illustrative example described under the rejection of claim 10, the thickness of the at least one layer of rigid support (e.g., 55 µm) is greater than the thickness of the package material (e.g., 50 µm). The values presented in the prior art overlap with the values claimed, or are close, hence obvious for the same reasons stated under the rejection of claim 10 in view of MPEP 2144.05, I.   
Regarding Claim 15, Kim teaches the at least one layer of rigid support (e.g., reinforcement member 60, 61, 63, 64, 65, etc., see e.g., paras. [0042], [0044]-[0060], and figures) is adjacent to a layer of separator material 62 of the battery, see e.g., Fig. 6. In another interpretation, the at least one layer of rigid support (e.g., reinforcement member 73) is adjacent to a layer of separating material 43 of the battery, see e.g., Fig. 12, where lateral plane 73b of reinforcement member 73 is adjacent separator material 43.
Regarding Claims 17, Kim teaches the at least one layer of rigid support material (e.g., reinforcement member 60, 61, 63, 64, 65, etc.) comprises rigid polypropylene, (e.g., reinforcement member 60 is made of layer 60a, a metal foil, and 60b, cast polypropylene, see e.g., paras. [0043]-[0045]), where the rigidity of polypropylene is made possible by the metal foil. In another interpretation, the modification of Kim with Chang introduces glass fibers into the polymer (polypropylene) 
Regarding Claim 18, the instant disclosure defines fiberglass as follows:

    PNG
    media_image1.png
    207
    656
    media_image1.png
    Greyscale

The modification of Kim with Chang introduces glass fibers into the polymer (polypropylene), hence teaches a fiberglass, to improve rigidity, see e.g., paras. [0055]-[0056]. Thus, the incorporation of glass fibers (suggested by Chang) in the polypropylene of Kim results in the claimed rigid fiberglass. 
Regarding Claims 21-23, Kim teaches the battery (e.g., 51, 52, and 53) and the at least one layer of rigid support material (e.g., 60) are within a sealed pouch formed at least in part by the package material 30; the battery (e.g., 51, 52, and 53) comprises a jelly roll configuration and is, see e.g., Fig. 5.
Regarding Claims 25-26, the package material comprises a layer of polyethylene terephthalate (e.g., a resin layer formed or nylon or PET), and a layer of polypropylene (e.g., cast polypropylene (CPP)), see e.g., para. [0043].


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2004/0038125), in view of Chang et al. (WO 2016/127122), hereinafter Kim, and Chang.
Regarding Claim 29, Kim teaches a battery package (see e.g., Fig. 5) comprising: a battery (e.g., 41, 42, and 43; 51, 52, and 53) that comprises at least one lithium-ion cell (para. [0040]) and at least one layer of rigid support material (e.g., reinforcement member 60, 61, 63, 64, 65, etc., see e.g., paras. [0042], [0044]-[0060], and Figs.); and a package material (e.g., pouch casing 20, 30 comprising a composite of metallic material (e.g., layer of aluminum by way of an aluminum foil) and resin material), see e.g., paras. [0009], [0043], and Fig. 2. 
Kim does not teach the rigid support material comprises rigid fiberglass. However, Kim teaches the at least one layer of rigid support material (i.e., reinforcement member 60, 61, etc.) may be a fiber reinforced resin (para. [0046]-[0047]. Chang teaches structural facesheets sandwiching an electrode stack, see e.g., paras. [0046], Fig. 1. The structural facesheets are made from fiber-reinforced-polymers; specifically, polymers are reinforced with fibers including glass fibers, thereby providing structural function by providing rigidity, see e.g., paras. [0055]-[0056]. It would be obvious to one having ordinary skill in the art to utilize glass fibers as the fibers in the resin containing reinforcement members of Kim to providing structural function by providing rigidity. 
Further, the instant disclosure define fiberglass as follows: 

    PNG
    media_image1.png
    207
    656
    media_image1.png
    Greyscale

The modification of Kim with Chang introduces glass fibers into the polymer (polypropylene), hence fiberglass, to improve rigidity, see e.g., paras. [0055]-[0056]. Thus, the incorporation of glass fibers (suggested by Chang) in the polypropylene of Kim results in the claimed rigid fiberglass. 
Kim does not teach a thickness of the package material of about 30 microns to about 60 microns. However, Gu teaches a package material (i.e., aluminum pouch film, see e.g., Fig. 1) includes several layers (1, 2, 3, 4, and 5); the package material suppresses cracking of the adhesive layer, thus preventing delamination, when exposed to physical or chemical impact, and the aluminum layer can be prevented from chemically reacting with the electrolyte, thus reducing the risk of explosion at high temperatures or expansion of the inside of the battery duet to the generation of gas in the battery, see e.g., para. [0012]. The thickness of outer resin layer 1 is between 10 μm to 30 µm and comprises polyethylene terephthalate (see e.g., paras. [[0023]-[0024]; the thickness of the first adhesive layer 2 is between 2 μm to 10 μm (see e.g., paras. [0025]-[0026]); the thickness of aluminum layer 3 is between 10 μm to 100 µm (see e.g., paras. [0021]-[0022]); the thickness of the second adhesive layer 4 is between 2 μm to 30 µm, see e.g., paras. [0029]-[0031]; finally, the thickness of inner resin layer 5, which comprises polypropylene, is between 20 μm to 60 µm, see e.g., paras. [0027]-[0028]. 
The thickness values of Gu described above overlap the claimed ranges, or are merely close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. See MPEP 2144.05, I. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANNA KOROVINA/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729